Citation Nr: 0019090	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-06 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an annual clothing allowance.





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974, and from February 1974 to July 1989.

This appeal arose from an adverse determination of the San 
Juan, Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), regarding entitlement to 
an annual clothing allowance.


FINDING OF FACT

The veteran does not have a service-connected orthopedic 
disorder for which he wears or uses a prosthetic or 
orthopedic appliance that tends to wear out or tear his 
clothing.


CONCLUSION OF LAW

The criteria for payment of a clothing allowance are not met.  
38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the applicable criteria, a clothing allowance 
shall be paid to a veteran who, because of service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance which the Secretary determines tends to wear out or 
tear the clothing of the veteran.  38 U.S.C.A. § 1162(1) 
(West 1991).  The Chief Medical Director or a designee of the 
Chief Medical Director must certify that because of the 
prosthetic or orthopedic appliance, clothing of the veteran 
tends to wear out or tear.  38 C.F.R. § 3.810(a)(2) (1999).

The veteran filed a claim for an annual clothing allowance in 
August 1998.  He stated that he wore a waist belt and an 
electrical nerve stimulating system.  In September 1998, a VA 
physician indicated on a VA Form 21-8679, Eligibility 
Determination for Clothing Allowance, that the records did 
not show that, due to a service-connected disability, the 
veteran wore or used a prosthetic or orthopedic appliance 
which tends to wear out clothing.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in those cases where the law and not the 
evidence is dispositive, the claim should be denied on the 
basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

While the Board has considered the contentions of the veteran 
that he is entitled to a VA clothing allowance because he 
wears a device for his back that wears out his clothes, given 
the negative certification of the Chief Medical Director's 
physician-designee upon review of his claim in September 
1998, it is clear that, as a matter of law, he is ineligible 
for the annual clothing allowance.  There is no other 
competent evidence of record which rebuts the findings of the 
physician-designee of the Chief Medical Director.  Review of 
the law and regulations reveals no legal provision that, when 
applied to the facts of this case, provides for entitlement 
to the relief sought, and given the controlling legal 
criteria of 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810, the 
claim for the requested clothing allowance must be denied.


ORDER

Entitlement to an annual clothing allowance is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

